Citation Nr: 1112498	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-24 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for right status post meniscectomy with arthritis.

2.  Entitlement to an effective date prior to September 5, 2006 for entitlement to a separate compensable rating for right knee laxity.

3.  Whether new and material evidence has been presented to reopen a claim for service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to February 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The issue of whether there was new and material evidence to reopen a claim for service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to service connection for heart burn to include as secondary to his service connected right knee disabilities is raised by a March 2010 statement by the Veteran's representative.  Additionally the issue of entitlement to a total rating based on individual unemployability (TDIU) is raised by record.  These issues have not been addressed by the RO.  Therefore, they are referred to the RO for appropriate action. 


FINDINGS OF FACT

1.   X-rays of the right knee have shown evidence of osteoarthritis; range of motion of the right knee has been no less than from 8 degrees of extension to 95 degrees of flexion with pain.  

2.  The Veteran filed a claim for an increased rating for a right knee disability in February 2006. 

3.  The Veteran was awarded a separate compensable rating for right knee laxity in a February 2007 rating decision, effective January 2007.  A July 2009 rating decision assigned an effective date of September 5, 2006.  

4.  The preponderance of the evidence is against finding that the Veteran had laxity of the right knee prior to September 5, 2006.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2010).   

2.  The criteria for an effective date earlier than September 5, 2006 for the assignment of a separate compensable rating for right knee laxity have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.340, 3.400, 4.15, 4.16, 20.200, 20.202, 20.302, 20.1103 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2009), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the required VCAA notice by letters mailed in March 2006, August 2006, and April 2009.  Although the August 2006, and April 2009 letters were sent after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated the Veteran's claim, and Statement of the Cases were issued in August 2006 and June 2007.  There is no indication in the record or reason to believe that the ultimate decision of the RO on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

In addition, the Veteran has been afforded appropriate examinations, and pertinent treatment records have been obtained.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that the VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

By a rating decision dated October 1993, the RO granted service connection for a right knee status post meniscectomy with periodic pain and swelling along with mild traumatic arthritis, and assigned a 10 percent evaluation, effective March 1993.  In February 2006, the Veteran submitted a claim for an increased rating, asserting that his disability had worsened.  A May 2006 rating decision denied the Veteran's claim for increase and the Veteran appealed.  

In a February 2007 rating decision, the RO granted a separate 10 percent rating for laxity of the right knee, effective January 8, 2007.  A subsequent July 2009 rating decision granted an earlier effective date of September 5, 2006 for the separate 10 percent rating for laxity of the right knee.  

VA treatment records dated December 2004 to January 2006 reflected treatment for knee pain.  A January 2005 record showed complaints of right knee pain with swelling and a past medical history of a meniscal tear during military service.  Examination of the right knee showed serous effusion that was tender to palpation on the lateral and medial aspects of the knee.  The Veteran was unable to extend the leg completely and the physician noted that the findings may have been obscured by the effects of the effusion.  The physician also noted that x-rays done in December 2004 showed mild arthritic changes and effusion.  An MRI reviewed in February 2004 showed a complete maceration of the medial meniscus, a severe sprain of the ACL and subchondral edema of the tibial plateau, and possible diffuse chondromalacia.  A March 2005 record noted a diagnosis of right knee arthritis and indicated that non-operative procedures had been exhausted.  An April 2005 record showed crepitus on range of motion, with full extension and up to 110 degrees of flexion.  There was no evidence of varus or valgus instability and Lachmans, posterior and anterior drawer tests were all negative.  

An April 2005 post-operative follow-up record showed that after right knee arthroscopy, the Veteran had moderate effusion over the right knee with extension to +5 degrees and flexion to 100 degrees.  Varus and valgus motions were stable, and anterior and posterior drawer tests were negative.  A May 2005 follow-up record indicated full extension to 110 degrees of flexion, with mild effusion, and well-healing incisions.  A July 2005 treatment record showed complaints of continued swelling and pain.  Examination showed no crepitus but moderate amount of fluid in the joint.  Range of motion was 100 degrees of easy flexion and virtually full extension except for the hydraulic effect of the fluid.  The Veteran was instructed to use crutches.

The Veteran was afforded a VA examination in March 2006.  The Veteran complained of pain, stiffness, swelling, heat and redness in the right knee.  There was no locking, but there were complaints of fatigability, and lack of endurance.  He did not use any crutches, braces, cane, or corrective shoes.  The Veteran reported that he could not bend, push, pull, climb or squat on the right knee.  Physical examination showed crepitus on movement of the right knee.  Range of motion testing revealed flexion ranging from 115 to 120 degrees with pain and extension to 0 degrees without pain.  There was no evidence of pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was also no evidence of instability, weakness, tenderness, redness, heat or abnormal movement however, there was guarding of movement.  There were no flare-ups, gait was normal, and there were no callosities, abnormal weight bearing, or unusual shoe wear pattern.  Diagnoses of post traumatic arthritis, mensical repair of the right knee, arthroscopic surgery of the right knee, and degenerative joint disease of the right knee were provided.

The Veteran was afforded another VA examination in September 2006.  The Veteran complained of pain, stiffness, intermittent swelling, and weakness.  He denied symptoms of instability, giving way or locking.  The Veteran reported flare-ups occurring approximately once or twice per week precipitated by any increased or prolonged activity, especially descending stairs, and lasting from one to two days.  The Veteran did not use any canes, crutches, braces or corrective shoes.  Physical examination revealed a mildly antalgic gait on level ground due to some decreased flexion of the knee.  Descending stairs showed some moderate discomfort, especially with weight bearing.  There was no erythema, effusion, increased warmth, or abnormal shoe wear pattern.  Range of motion testing revealed full extension and flexion limited to 95 degrees, with pain on both ranges of motion.  Repeated flexion and extension caused discomfort after several repetitions.  Repeated movement also caused fatigue, weakness, and lack of endurance.  The examiner also noted significant tenderness along the medial and lateral joint lines, as well as the medial femoral condoyle.  There was also mild laxity on anterior ligament but no laxity on the medial and lateral collateral ligaments.  A diagnosis of post traumatic arthritis of the right knee secondary to the service-connected meniscectomy was provided.

VA treatment records dated December 2006 to January 2007 primarily reflected treatment for other medical conditions, but did indicate continued complaints of right knee pain.

The Veteran was afforded a third VA examination in January 2007.  The Veteran complained of daily pain in the right knee, with giving way but no locking.  The Veteran reported no recent recurrent swelling and denied wearing a brace.  Examination of the right knee indicated medial joint line tenderness and mild bony hypertrophy medially in the right knee.  There was no effusion but patellar compression was painful.  Range of motion testing showed flexion to 130 degrees with pain and full extension.  McMurrays testing was painful; there was mild laxity with varus-valgus testing, and 1+ laxity on anterior drawer testing.  There was also mild patellofemoral crepitus on range of motion testing.  A diagnosis of degenerative arthritis of the right knee, status post medial meniscectomy in 1973 and arthroscopy in 2005 was provided.

VA treatment records dated January to December 2008 primarily reflected treatment for other medical conditions, but did indicate continued complaints of right knee pain.

The Veteran was provided with a final VA examination in May 2009.  The Veteran complained of knee pain after walking 100 to 200 yards, swelling after walking up two flights of stairs and inability to play sports.  He also reported taking steroids in the past to help control the pain with no benefit.  Physical examination noted that the Veteran's gait had poor propulsion with no other evidence of abnormal weight bearing, loss of a bone, or inflammatory arthritis.  There were objective findings grinding and tender medial ligament of the knee with lateral pressure, but there was no evidence of crepitation, clicks or snaps, instability, patellar abnormality, or meniscus abnormality.  Range of motion testing revealed flexion to 95 degrees and extension to 8 degrees, with pain on motion.  There was no evidence of additional limitation of motion on repetitive use.  McMurrays and drawer signs were negative, there was no laxity, no fluid, no bursal change, ad no synovitis.  There was no evidence of ankylosis.  X-rays showed early degenerative osteoarthritic changes of the right knee.  The examiner also noted that the Veteran's right knee pain had significant effects on his usual occupation.  A diagnosis of degenerative arthritis of the right knee, status post meniscectomy was provided.

I.  Entitlement to an increased rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability and has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

The Veteran is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010 for with traumatic arthritis of the right knee.  Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis (established by X-ray) under Diagnostic Code 5003, which in turn, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Under Diagnostic Code 5260, limitation of flexion of either leg to 60 degrees warrants a noncompensable (0 percent) rating.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of either leg to 5 degrees warrants a noncompensable (0 percent) rating.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion). See 38 C.F.R. § 4.71a, Plate II.

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under Diagnostic Code 5257, other impairment of the knee, such as recurrent subluxation or lateral instability, is rated as 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Furthermore, in evaluating musculoskeletal disabilities, the Board must also consider additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

 As noted above, the Veteran is currently rated at 10 percent for his right knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5010 for traumatic arthritis.  Based on the above noted evidence, the Board finds that an initial rating in excess of 10 percent for the service-connected right knee disability is not warranted. 

As mentioned, traumatic arthritis of the right knee is rated based on limitation of flexion and extension.  If arthritis is confirmed by X-ray, such as in this case, a 10 percent rating is assigned if limitation of motion of the joint involved is noncompensable under the corresponding Diagnostic Codes.  Here, during the appeal period ranges of motion studies have not shown limitation of extension or flexion to a compensable degree.  Hence, a rating in excess of 10 percent is not warranted based on limitation of motion.  This evidence also provides no basis for assignment of separate ratings for limited flexion and extension.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board has also considered whether an increased rating for the right knee disability is warranted under any alternate diagnostic code.  However, as the evidence fails to establish ankylosis, Diagnostic Code 5256 is not for application.  Similarly, as the evidence fails to demonstrate malunion of the tibia and fibula, Diagnostic Code 5262 is not applicable.  Finally, as there is no showing of genu recurvatum, Diagnostic Code 5263 is inapplicable.  

With regard to whether any separate evaluations are applicable here, the Board notes that the Veteran was granted a separate 10 percent rating under Diagnostic Code 5257 for status post right meniscectomy with laxity of the right knee.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for a right knee disability.  In making this determination, the Board considered the benefit-of-the-doubt doctrine but finds that it is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether an extraschedular evaluation should be assigned in this case.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the disabilities at issue reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.  


II.  Entitlement to an earlier effective date

The Veteran is seeking entitlement to an earlier effective date for the grant of service connection for status post right knee meniscectomy with laxity.  He asserts that the effective date of his award should be the date of his March 2006 VA examination.

The Board has reviewed all the evidence in the Veteran's claims file, which includes: his contentions; service treatment records; and post-service medical records, including VA treatment records and VA examinations.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board has thoroughly reviewed the evidence of record and finds that the Veteran's request for an effective date prior to September 5, 2006, for the award of a separate compensable rating for status post right knee meniscectomy with laxity, must be denied.  The Veteran originally filed an application for an increased rating for a right knee condition in February 2006.  His claim was denied in a May 2006 rating decision.  The Veteran submitted a timely notice of disagreement in June 2006, and a statement of the case was issued in November 2006.  Additionally, the RO issued a February 2007 rating decision granted the Veteran a separate compensable rating for laxity of the right knee.  The Veteran filed a notice of disagreement with the February 2007 decision, asserting that an earlier effective date was warranted.  A statement of the case was issued and the Veteran submitted a timely VA Form 9 in August 2007.

The effective date for the assignment of a separate rating for right knee laxity may be no earlier than a new application, at some point in time after the final May 2006 RO rating decision, or the dated entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400

The general rule with respect to an award of increased compensation is that the effective date for such an award "shall not be earlier than the date of receipt of application therefrom."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred during the one-year period preceding the date of receipt of the claim for increased compensation.  In that situation, the law provides that the effective date "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

If a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of a VA examination or VA hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination, or date of admission to a VA or uniformed services hospital.  For all other reports, including reports from private physicians, lay persons, and state and other institutions, the date of receipt of the report is accepted as the date of receipt of an informal claim.  Id.

With the above laws and regulations in mind, the Board notes that the Veteran submitted a claim for an increased rating in February 2006 and following the final May 2006 rating decision, the VA received a notice of disagreement.  A February 2007 rating decision granting the entitlement to a separate rating was issued and the Veteran again submitted a notice of disagreement, disagreeing with the effective date of the separate rating, and the VA issued a statement of the case.  The Veteran submitted a timely VA Form 9 to perfect his appeal.  Thus the Board finds that the February 2006 claim for an increased rating was the Veteran's formal application as defined by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The Board will next see if the record contains an earlier informal claim for an increased rating  pursuant to 38 C.F.R. § 3.157 or an earlier showing of entitlement to a separate rating for right knee laxity under 38 U.S.C.A. § 5110(b).  Again, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  Id.

The Board notes that review of the records show no evidence of any informal claim for an increased rating prior to February 2006.  As to whether the record established an earlier factual entitlement to a separate compensable rating for right knee laxity, generally, the Board acknowledges VAOPGCPREC 23-97, which holds that separate ratings may apply for arthritis and instability of the knee.  Specifically, the VA General Counsel has held that, when x- ray findings of arthritis are present and a Veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in at least noncompensable limitation of motion.  See VAOPCGPREC 9-98 (August 14, 1998).

In this regard, a separate rating for instability is not warranted prior to September 5, 2006, despite the Veteran's subjective complaints of giving way of the right knee, as there has been no objective evidence of instability or laxity of the right knee.  The Board notes that VA treatment records dated December 2004 to January 2006 consistently reflected that physical examination of the right knee was stable to varus and valgus testing and Lachman's and drawer tests were negative.  The March 2006 VA examination showed no evidence of instability and McMurray's and drawer tests were negative.  However, the September 2006 VA examiner noted mild laxity on anterior Lachamn's test but indicated a fairly firm end point.  As such, the Board finds that there has been no evidence throughout the entire appeal period of any objective ligamentous laxity of the right knee prior to the September 5, 2006 VA examination.  

Therefore, the earliest effective date for an award of a separate compensable rating for right knee stability cannot be earlier than the date that the record shows he had objective findings of laxity on Lachmans' testing, or the date on which said evidence was received by the VA, whichever is later.  38 C.F.R. §§ 3.400, 4.16(b).

In this case, in the July 2009 rating decision, the rating specialist granted an effective date of September 5, 2006 based on the September 5, 2006 examination showing objective evidence of ligamentous laxity.  Hence, the Board cannot find a legal basis for an effective date prior to September 5, 2006.  38 C.F.R. § 3.157.  Therefore, the claim of entitlement to an effective date earlier than September 5, 2006, must be denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

A rating in excess of 10 percent for right status post meiscectomy with arthritis is denied.

Entitlement to an effective date prior to September 5, 2006 for entitlement to a separate compensable rating for right knee laxity, is denied.




REMAND

In June 2006, the Veteran submitted a claim to reopen a claim for entitlement to service connection for a left knee disorder, to include as secondary to his service-connected right knee disabilities.  By rating of February 2007, service connection was denied.  In a June 2007 the Veteran submitted a statement disagreeing with the February 2007 rating decision.  The Veteran has not been issued a statement of the case with respect to this claim.  Since there has been an initial RO adjudication of the claim and a notice of disagreement, the claimant is entitled to a statement of the case, and the current lack of a statement of the case is a procedural defect requiring remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AMC/RO must provide the Veteran a statement of the case as to the claim for entitlement to service connection for a left knee disorder as secondary to service-connected right knee disorder.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a substantive appeal is filed with respect to the claim, subject to current appellate procedures, the claim should be returned to the Board for further appellate consideration, if appropriate.  (It is noted that if a substantive appeal is filed and the matter is to return to the Board, consideration should be given as to whether all appropriate notice and development has been accomplished in view of the time since the rating.)  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


